     Case: 4:18-cv-02037-CAS Doc. #: 4 Filed: 12/31/18 Page: 1 of 8 PageID #: 19



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JESSICA LANGFORD,                             )
                                              )
               Plaintiffs,                    )       Case No. 4:18-cv-2037-CAS
                                              )       JURY TRIAL DEMANDED
v.                                            )
                                              )
THE CITY OF ST. LOUIS,                        )
                                              )
               Defendant.                     )



                  ANSWER OF DEFENDANT THE CITY OF ST. LOUIS

        COMES NOW Defendant, The City of St. Louis (“City”), by and through its attorney

Julian Bush, City Counselor for the City of St. Louis, and for City’s Answer states as follows:

                                         Admissions and Denials

        1.     Admits that plaintiff was arrested, transported, booked, and detained on January

21, 2017 for violating section 17.16.275 of the Revised Code of the City of St. Louis, which

penalizes intentional impeding and interfering with pedestrian and vehicular traffic, and for

failure to obey the reasonable order of a police officer; that the arrest took place while plaintiff

was marching with others during a protest called the Women's March; that this ordinance does

not distinguish between expressive conduct and other conduct on streets and sidewalks; asserts

that there are other ordinances that do make distinctions with regard to such activities; and denies

any remaining allegations in paragraph 1 of Plaintiffs’ Complaint.

        2.     Admits the allegation in paragraph 2 of Plaintiffs’ Complaint that plaintiff seeks

what she says that she seeks on the grounds set forth.




                                                  1
   Case: 4:18-cv-02037-CAS Doc. #: 4 Filed: 12/31/18 Page: 2 of 8 PageID #: 20



       3.      It lacks knowledge and information sufficient to form a belief about the truth of

the allegations in paragraph 3.

       4.      Admits the allegations in paragraph four.

       5.      Admits that plaintiff has brought her claim pursuant to section 42 U.S.C §1983

and denies the remaining allegations in paragraph 5.

       6.      Admits the allegation of paragraph 6.

       7.      Admits the allegation of paragraph 7.

       8.      Admits the allegation of paragraph 8.

       9.      Admits the allegation of paragraph 9.

       10.     Admits the allegation of paragraph 10.

       11.     Admits the allegation of paragraph 11.

       12.     Admits the allegation of paragraph 12

       13.     Admits the allegation of paragraph 13.

       14.     Admits the allegation of paragraph 14.

       15.     Admits that the sections of the ordinance identified do not by their terms contain a

mens rea requirement, but denies any other allegation of paragraph 15.

       16.     Denies the allegations of paragraph 16.

       17.     Admits the allegation of paragraph 17 that subsection D of the ordinance

specifically includes the ascribed mens rea requirement regarding an individual's purpose, but

denies any other allegation of paragraph 17.

       18.     Admits the allegation in paragraph 18 that, shortly after the inauguration of

President Trump, millions of people participated in women's marches throughout the world.




                                                2
   Case: 4:18-cv-02037-CAS Doc. #: 4 Filed: 12/31/18 Page: 3 of 8 PageID #: 21



       19.       Admits the allegation in paragraph 19 that on January 21, 2017, thousands of

persons participated in a peaceful march that began at Union station, proceeded to a rally at

Luther Ely Smith Square, and returned to the proximity of Union Station.

       20.       Admits that no permit to march or protest was issued to Women's March

participants, admits that section 17.16.030 of the Revised Code of the City of St. Louis forbids

processions of 24 or more persons from marching on a public street without a permit to do so

issued by the City's Department of Streets, admits that it does not issue permits for "protests" as

such, but requires permits for all marches or "protests" that intend to use streets rather than

sidewalks, and admits that no permit was applied for or issued for the Women's March. The City

denies any remaining allegations in paragraph 20 of Plaintiffs’ Complaint.

       21.       Admits the allegation in paragraph 21.

       22.       Admits the allegation of paragraph 22.

       23.       Admits the allegations of paragraph 23.

       24.       Admits the allegation in paragraph 24.

       25.       Admits the allegation in paragraph 25 that Market Street had been closed to

vehicular traffic for a time, but asserts that at the time that plaintiff was arrested the street was

being reopened to vehicular traffic and that plaintiff's conduct was impeding the reopening of

Market Street.

       26.       Admits the allegation in paragraph 26.

       27.       Admits that plaintiff refused to move to the sidewalk, admits that all other

marchers did so, and denies the remaining allegations of paragraph 27.

       28.       Denies the allegations of paragraph 28.




                                                  3
   Case: 4:18-cv-02037-CAS Doc. #: 4 Filed: 12/31/18 Page: 4 of 8 PageID #: 22



       29.     Admits that Scott Boyher of the Division of Police of the City St. Louis made the

arrest described and on the grounds described, and denies any remaining averments of paragraph

29.

       30.     Admits the allegations of paragraph 30.

       31.     Admits that an information was filed charging plaintiff with the offenses for

which she was arrested, and that the charges were dismissed when no officer appeared at trial.

       32.     It lacks knowledge and information sufficient to form a belief as to the truth of the

allegation made in paragraph 32.

       33.     Denies the allegations of paragraph 33.

       34.     The City incorporates by reference the responses in the foregoing paragraphs of

this answer.

       35.     Admits that expressing disapproval of a president and support for the rights of

women is constitutionally protected activity but denies that marching as a group on public streets

and sidewalks in violation of reasonable time, place and manner regulations is categorically

protected.

       36.     Denies the allegations of paragraph 36.

       37.     Denies the allegation of paragraph 37.

       38.     Denies the allegations of paragraph 38.

       39.     Denies the allegation of paragraph 39.

       40.     Denies the allegation of paragraph 40.

       41.     Denies the allegation of paragraph 41.

       42.     Denies the allegations in paragraph 42 that the City does not issue permits or

maintain a process to protest on streets and that sidewalk and street protests are foreclosed.



                                                 4
   Case: 4:18-cv-02037-CAS Doc. #: 4 Filed: 12/31/18 Page: 5 of 8 PageID #: 23



       43.     City denies the allegation in paragraph 43 that the ordinance applies to any protest

or expressive activity that occurs in the places listed: it applies only where such protests and

activities obstruct, interfere, hinder, and delay reasonable movement of traffic.

       44.     Denies the allegation of paragraph 44.

       45.     Denies the allegations of paragraph 45.

       46.     Denies the allegation of paragraph 46.

       47.     Denies the allegation of paragraph 47.

       48.     The City incorporates by reference its responses to the foregoing paragraphs of

this answer.

       49.     Admits the allegations of paragraph 49.

       50.     Admits that the void-for-vagueness doctrine imposes certain standards on

legislation regarding fair notice and the risk of arbitrary or discriminatory enforcement, but

denies that the doctrine is applied in the same manner to all legislation regardless of whether the

context is exercise of First Amendment rights or general liberty issues.

       51.     Admits that the void-for-vagueness doctrine requires some precision in criminal

laws and that among the reasons for the doctrine is protection against capricious law

enforcement, but denies that paragraph 51 explicates the full import of the doctrine.

       52.     Denies allegation of paragraph 52.

       53.     Denies the allegation of paragraph 53.

       54.     Admits that the ordinance does not prescribe a specific mental state in so many

words, but denies that proper construction of the ordinance in light of state law would necessarily

preclude a conclusion that no mental state is required for conviction of a violation of the

ordinance.



                                                 5
   Case: 4:18-cv-02037-CAS Doc. #: 4 Filed: 12/31/18 Page: 6 of 8 PageID #: 24



        55.    Admit that a single person could be guilty of a violation of the ordinance by

conducting himself in violation of its terms, but denies that this would necessarily be regardless

of intent.

        56.    Denies the allegations of paragraph 56.

        57.    Admits the allegation in paragraph 57 that the ordinance may be enforced

arbitrarily, discriminatorily, and harshly, just as can any other law that penalizes conduct, and

denies any remaining allegation.

         58.   Admits that the ordinance applies to all persons, but denies that subsections A,B,

and C apply when traffic is not being obstructed, impeded, interfered with, hindered or delayed.

        59.    It lacks knowledge and information sufficient to form a belief as to the truth of the

allegation in paragraph 59 that the ordinance is violated daily, but admits that individual police

officers exercise discretion when choosing to cite or arrest a person on probable cause for

violating the ordinance.

        60.    Admits that the activities described in paragraph 60 may constitute activities

prohibited by the ordinance, denies that such conduct always is proscribed by the ordinance, and

admits that the City has not enforced the Ordinance against people taking such actions under

legally appropriate circumstances.

        61.    Denies the allegations of paragraph 61.



                                      OTHER DEFENSES

        62.    Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.

        63.    Plaintiff lacks standing to sue because the ordinance, valid on its face, was

constitutionally applied to her at the time of her arrest in that she intentionally violated the



                                                 6
   Case: 4:18-cv-02037-CAS Doc. #: 4 Filed: 12/31/18 Page: 7 of 8 PageID #: 25



ordinance and refused repeated requests of officers to remove herself from the street to the

sidewalk, which requests were reasonable and specific.

       64.     The Court should abstain from exercising its jurisdiction in this action, in that the

ordinance in question is susceptible, if necessary, to a narrowing construction and prosecutions

under that ordinance are pending at this time, such that exercise of jurisdiction of this Court in

this cause will needlessly interfere with state jurisdiction to enforce the laws of the state.

       WHEREFORE, having fully answered Plaintiff's Complaint, the City denies Plaintiff is

entitled to any relief or damages requested therein and respectfully requests that this Court

dismiss Plaintiff's Complaint with prejudice.

                                                Respectfully submitted,

                                                JULIAN BUSH
                                                CITY COUNSELOR

                                                /s/ ROBERT H. DIERKER, JR.
                                                Robert H. Dierker, Jr. #23671MO
                                                Associate City Counselor
                                                dierkerr@stlouis-mo.gov
                                                Attorney for Defendant City of St. Louis
                                                City Hall, Room 314,
                                                St. Louis, MO 63103
                                                314.622.3361
                                                FAX: 314.622.4956




                                                   7
  Case: 4:18-cv-02037-CAS Doc. #: 4 Filed: 12/31/18 Page: 8 of 8 PageID #: 26




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2018, the foregoing was electronically filed with
the Clerk of the Court to be served by operation of the Court’s electronic filing system.

                                                  /s/Robert H. Dierker




                                              8
